DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/27/2022 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele (US 2014/0015056).
Regarding claim 1, Thiele discloses a method of current detection, comprising: providing a transistor arrangement which comprises a drift and drain region (Fig.4, numerals 13,14) arranged in a semiconductor body (100) and each connected to a drain node (D1), a plurality of load transistor cells  (Fig.4, numerals 102, [0032]) each comprising a source region (11) integrated in a first region of the semiconductor body (100), a plurality of sense transistor cells (101) each comprising a source region (11) integrated in a second region of the semiconductor body (100), a first source node  (S) electrically connected to the source region (11) of each of the plurality of the load transistor cells via  (102) a first source conductor (41), and a second source node (S’) electrically connected to the source region  (11) of each of the plurality of the sense transistor cells via a second source conductor (41’); and detecting a first current flowing between the drain node and the first source node of the transistor arrangement, wherein detecting the first current comprises measuring a second current flowing between the drain node and the second source node of the transistor arrangement ([0032]; Fig.4). 
Regarding claim 2, Thiele discloses wherein measuring the second current comprises regulating an electric potential at the second source node such that the electric potential at the second source node at least approximately equals an electric potential at the first source node ([0029]).  
Regarding claim 3, Thiele discloses wherein detecting the first current comprises multiplying the second current by a current proportionality factor, wherein the current proportionality factor is a ratio between an on-resistance of the sense transistor cells and an on-resistance of the load transistor cells [0003]).  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest wherein the on-resistance of the load transistor cells comprises a resistance of the first source conductor, wherein the on-resistance of the sense transistor cells comprises a resistance of the second source conductor, wherein the1012-2883 / 2017P51591 USO1 26 resistance of the second source conductor is different from the resistance of the first source conductor as required by claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891